                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                          v.                                     Case No. 18 Cr. 224 (ALC)

 ALI SADR HASHEMI NEJAD,
                                                                 JOINT STATUS REPORT
                         Defendant.




          Pursuant to the Court’s Order dated October 16, 2018, the Parties submit this joint status

report.

          The filter team at the U.S. Attorney’s Office (the “USAO Filter Team”) has continued to

work with counsel for defendant Ali Sadr Hashemi Nejad (“Sadr”) in order to address and fix the

technical issues previously identified by Sadr. See ECF Nos. 49, 52, 66, 67. The USAO Filter

Team obtained from the New York County District Attorney’s Office (“DANY”) filter team (the

“DANY Filter Team”) two sets of data: (1) the raw, original email search warrant returns for the

defendant’s email accounts, which DANY had obtained from the service providers pursuant to

search warrants and which do not have Bates numbers (the “Raw Returns”); and (2) those Raw

Returns as processed and Bates numbered by the DANY Filter Team (the “DANY Processed

Returns”), both of which have been produced to Sadr. As set forth in the Court’s Order dated

October 16, 2018, describing the privilege review plan (the “Order”), the USAO Filter Team

then began to load both sets of data onto the USAO Relativity database.




                                                   1
         After the two sets of data had finished loading to the USAO Relativity database, on

November 6, 2018, the USAO Filter Team began to examine the DANY Processed Returns and

learned that the DANY Filter Team’s processing errors had in fact caused many of the technical

problems set forth in Sadr’s prior submissions and were still causing technical problems. In

contrast, the Raw Returns that had been processed and also loaded onto the USAO’s Relativity

database (the “USAO Processed Returns”) did not appear to have any of the technical issues.

The USAO Filter Team was also able to “de-dupe” the Raw Returns decreasing the document

count from 413,940 in the DANY Processed Returns to 138,851 total documents in the USAO

Processed Returns (82,892 emails, 28,642 email attachments, and 27,317 stand-alone e-

documents).

         After carefully examining the two sets of data and conferring with its technical experts,

the USAO Filter Team concluded that the technical issues with the DANY Processed Returns

could not be repaired. Accordingly, the USAO Filter Team proposed (a) conducting the

privilege review using the USAO Processed Returns, and (b) producing the USAO Processed

Returns, as Bates-numbered Relativity load files, to Sadr, which the USAO Filter Team is doing

today.

         Sadr has notified the Government that without an automated or technical method of

cross-referencing the DANY Processed Returns and the USAO Processed Returns, he will have

to redo the tagging of over 20,000 documents in the DANY Processed Returns since late

September 2018. 1 In response to Sadr’s concerns, the USAO Filter Team has agreed to work



1
 “Tagging” means categorizing documents and taking notes on their contents or potential role in
the case. Tagging aids counsel in learning the facts of the case and preparing for trial. Tagging




                                                  2
expeditiously to provide Sadr with a method to cross-reference all of the Bates-numbered files

within the DANY Processed Returns to their corresponding files within the USAO Processed

Returns, which have different Bates numbers than the earlier discovery provided. If the USAO

Filter Team is unable, however, to cross-reference the Bates-numbered DANY Processed

Returns with the USAO Processed Returns using an automated or technical process, a more

time-consuming manual search effort will be required.

       In addition to addressing the technical issues, as set forth in the Order, the USAO Filter

Team, with the assistance of defense counsel, has developed a set of privilege search terms for

use in the privilege review process. The USAO Filter Team applied those search terms to the

USAO Processed Returns and separated the emails into three groups. The first group is

comprised of the 123,690 documents that did not hit on any of the privilege terms agreed upon

by the parties. The second group is the 13,853 documents that hit on at least one of the agreed-

upon privilege terms. The final group of documents is the 1,308 documents that are potentially

confidential spousal communications. The privilege review is ongoing.

       The Parties propose that they will update the Court regarding these issues within two

weeks, on or before November 29, 2018. Depending on the outcome of the ongoing technical

issues described above, Sadr reserves the right to seek relief from the Court, including any




requires stable Bates numbers because information about any given document is associated with
that document’s Bates number.




                                                3
continuance that may be required to enable Sadr to redo the trial preparation work he has

performed on the DANY Processed Returns.

                                                      Respectfully submitted,


    GEOFFREY S. BERMAN
    United States Attorney

 by: /s/                                             /s/
     Andrew DeFilippis                              Reid H. Weingarten
     Matthew Laroche                                Michelle L. Levin
     Rebekah Donaleski                              STEPTOE & JOHNSON LLP
     Assistant United States Attorneys              1114 Avenue of the Americas
     One Saint Andrew’s Plaza                       New York, New York 10036
     New York, New York 10007                       Tel: (212) 506-3900
     (212) 637-2420                                 Fax: (212) 506-3950
                                                    rweingarten@steptoe.com
    Garrett Lynch                                   mlevin@steptoe.com
    Special Assistant United States Attorney
                                                    Brian M. Heberlig (Pro Hac Vice)
                                                    STEPTOE & JOHNSON LLP
                                                    1330 Connecticut Avenue, N.W.
                                                    Washington, DC 20036-1795
                                                    Tel: (202) 429-3000
                                                    Fax: (202) 429-3902
                                                    bheberlig@steptoe.com

                                                    Counsel for Defendant
                                                    Ali Sadr Hashemi Nejad

Dated: November 15, 2018




                                                4
